Mr. Justice Audrey
delivered the opinion of the court.
Freiría Brothers & Co. Ltd. brought an action of debt against José Corretjer Hernández and attached his right as his father’s heir in certain properties. After a public sale of those rights in execution of the judgment against the defendant had been advertised Antonia Hernández Curbelo *423brought intervention proceedings claiming ownership of the said shares and in consequence thereof secured the issuance of a preliminary injunction suspending the public sale. Subsequent to that suspension and at the instance of the said firm on the ground that the issuance of the injunction required security, the court ordered the intervenor to give security of $1,000 within five days, and, as the order was not complied with, dissolved the preliminary injunction with costs by an order of January 30, 1928, of which notice was given on the same day to the attorney for the intervenor. The intervenor moved for a reconsideration of that order and the motion was overruled, whereupon the intervenor, on February 30, 1928, appealed'from the aforesaid order of the 30th of January, 1928.
The writ of injunction petitioned for, granted and later dissolved in this case is not the special proceeding in which a final judgment may be rendered which is appealable within thirty days, according to subdivision 1 of section 295 of the Code of Civil Procedure, but is an auxiliary injunction allowed by the law of intervention in its section 16 (a) in order to prevent the sale of real property pending a decision in the intervention proceeding. Therefore, an appeal in a case of this nature from an order dissolving the injunction which had been issued should be taken within ten days, according to subdivision 3 of the cited section, and as no appeal was taken from the order of January 30th until the 20th of February, we have no jurisdiction of the appeal and it is dismissed.